      Case 2:20-cv-07859 Document 1 Filed 08/27/20 Page 1 of 5 Page ID #:1



 1      DENNIS A. CAMMARANO/BAR NO. 123662
        CAMMARANO LAW GROUP
 2      555 East Ocean Boulevard, Suite 501
        Long Beach, California 90802
 3      Telephone: (562) 495-9501
        Facsimile: (562) 495-3674
 4
        Attorneys for Plaintiff
 5      HANWHA GENERAL INSURANCE CO. LTD.
 6
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10      HANWHA GENERAL INSURANCE         )             Case No.:
        CO. LTD.                         )
11                                       )
                           Plaintiff,    )             COMPLAINT FOR DAMAGE TO
12                                       )             CARGO; NEGLIGENCE /
        vs.                              )             WILLFUL MISCONDUCT;
13                                       )             BREACH OF CONTRACT;
        OTA AMERICA, INC.; and DOES 1    )             BREACH OF WARRANTY
14      through 10, inclusive,           )
                                         )
15                          Defendants.  )
        ________________________________ )
16
17              COMES NOW, HANWHA GENERAL INSURANCE CO. LTD., for causes
18      of action against OTA AMERICA, INC.; and DOES 1 through 10, inclusive
19      (“Defendants”), alleges as follows:
20                                         JURISDICTION AND VENUE
21              1.      This action involves admiralty or maritime claims within the meaning
22      of Rule 9(h) of the Federal Rules of Civil Procedure and is within this court’s
23      admiralty and maritime jurisdiction. As well, this court has jurisdiction under a
24      Federal Question under 28 U.S.C. § 1331, in that the dispute arises under federal
25      law, namely, the Carriage of Goods by Sea Act (“COGSA”), 46 U.S.C. § 30701 et.
26      seq.
27              2.      Venue is proper in this district in that the cargo described below was
28      discharged in this judicial district and because the Defendant is incorporated in
     Complaint for Damage to Cargo, etc.
      Case 2:20-cv-07859 Document 1 Filed 08/27/20 Page 2 of 5 Page ID #:2



 1      California with its principal place of business in Los Angeles county.
 2              3.      Plaintiff, HANWHA GENERAL INSURANCE CO. LTD.
 3      (hereinafter "Hanwha” or "Plaintiff") is an insurance corporation formed under the
 4      laws of the country of Korea with an office and place of business at 56 Yeoui-
 5      daero Yeongdeunpo-gu, Seoul, South Korea. Plaintiff brings this action on its own
 6      behalf and of all those having any interest in the cargo described below in that
 7      Plaintiff insured the cargo against risk of loss or damage as alleged below.
 8              4.      At all times material herein, Defendant, OTA AMERICA,
 9      INC.(hereinafter “OTA” or with Does “Defendants”), was a California corporation
10      doing business in this judicial district as a non vessel operating common carrier
11      with a principal place of business at 16001 Manning way, Cerritos, CA 90703.
12              5.      Plaintiff has no knowledge of the true names and capacities of
13      Defendants sued herein as Does 1 through 10 inclusive, except that Plaintiff is
14      informed and believe, and on that basis allege, the damage to the cargo was
15      proximately caused by Defendants’ wrongful acts. Plaintiff therefore sue these
16      Defendants by such fictitious names and Plaintiff will amend this complaint to
17      allege their true names and capacities when ascertained.
18              6.      Plaintiff is informed and believes, and on that basis alleges, that each
19      of the Doe Defendants were at all times herein mentioned the agent, servant,
20      employee or contractor of the other Defendants.
21                                         FIRST CAUSE OF ACTION
22                                            (Damage to Cargo)
23              7.      Plaintiff incorporates by reference Paragraphs 1 through 6, inclusive,
24      of this Complaint as fully set forth herein.
25              8.      On or about July 21, 2019, Defendants accepted a shipment consisting
26      of automotive parts (“Cargo”) under OTA bill of lading SJTTOTA19196 to be
27      carried from Busan, South Korea to Winstar Industry’s door in Troy, Michigan in
28      the same good order and condition as when received.
     Complaint for Damage to Cargo, etc.                                                    Page 2
      Case 2:20-cv-07859 Document 1 Filed 08/27/20 Page 3 of 5 Page ID #:3



 1              9.      Defendants, and each of them, failed and neglected to carry, handle
 2      and monitor the Cargo and maintain its good order and condition as when received.
 3      To the contrary, the Cargo was delivered with physical damages.
 4              10.     By reason of the foregoing, Plaintiff has been damaged in the sum of
 5      $127,769.40, plus miscellaneous expenses, interest and costs, no part of which has
 6      been paid by defendants.
 7                                         SECOND CAUSE OF ACTION
 8                                         (Negligence/Wilful Misconduct)
 9              11.     Plaintiff incorporates by references Paragraphs 1 through 10,
10      inclusive, of this Complaint as though fully set forth herein.
11              12.     The loss to the Cargo was directly and proximately caused by the
12      negligence, carelessness, willful misconduct, breach of statutory and/or common
13      law duty of Defendants, and each of them.
14              13.     As a direct and proximate result of such conduct, Plaintiff has been
15      damaged in the sum of $127,769.40, plus miscellaneous expenses, interest and
16      costs, no part of which has been paid by Defendants despite demand therefor.
17                                         THIRD CAUSE OF ACTION
18                                              (Breach of Contract)
19              14.     Plaintiff incorporates by reference Paragraphs 1 through 13, inclusive,
20      of this Complaint as though fully set forth herein.
21              15.     On or about July 21, 2019, Defendants, and each of them, agreed to
22      safely handle, store, count, transport and deliver the Cargo in the same good order
23      and condition as when received.
24              16.     Defendants, and each of them, materially and substantially breached
25      and deviated from their agreement by failing to deliver the Cargo in the same good
26      order and condition as when received. To the contrary, the Cargo was delivered in
27      a physically damaged condition.
28              17.     All, of any, conditions and/or covenants required to be performed in
     Complaint for Damage to Cargo, etc.                                                   Page 3
      Case 2:20-cv-07859 Document 1 Filed 08/27/20 Page 4 of 5 Page ID #:4



 1      accordance with the terms and conditions of the agreement, were complied with or
 2      otherwise excused.
 3              18.     As a direct and proximate result of the material breach of, and
 4      deviation from, the agreement by Defendants, Plaintiff has been damaged in the
 5      sum of $127,769.40, plus miscellaneous expenses, interest and costs, no part of
 6      which has been paid by Defendants.
 7                                         FOURTH CAUSE OF ACTION
 8                                             (Breach of Bailment)
 9              19.     Plaintiff incorporates by reference Paragraphs 1 through 18, inclusive,
10      of this Complaint as though fully set forth herein.
11              20.     The damage to the Cargo was directly and proximately caused by the
12      acts and omissions of Defendants, and each of them, in violation of their statutory
13      and common law duties and/or obligations as bailees to safely care for the cargo.
14              21.     As a direct and proximate result of defendant's breach of bailment,
15      Plaintiff has been damaged in the sum of $127,769.40, plus miscellaneous
16      expenses, interest and costs, no part of which has been paid by Defendants.
17                                                  PRAYER
18                      WHEREFORE, Plaintiff prays for judgment against Defendants,
19      jointly and severally, as follows:
20              1.      For general damages in the sum of $127,769.40, plus miscellaneous
21      expenses, interest and costs;
22              2.      For pre-judgment interest at the legal rate from July 21, 2019;
23
24
25
26      ///
27      ///
28

     Complaint for Damage to Cargo, etc.                                                  Page 4
      Case 2:20-cv-07859 Document 1 Filed 08/27/20 Page 5 of 5 Page ID #:5



 1              3.      For post-judgment interest at the legal rate;
 2              4.      For costs of suit herein; and,
 3              5.      For such other and further relief as this court deems just and proper.
 4
 5      Dated: August 27, 2020              CAMMARANO LAW GROUP
 6
 7                                                 By:   /s/ Dennis A. Cammarano
                                                         Dennis A. Cammarano
 8                                                       Attorneys for Plaintiff,
                                                         HANWHA GENERAL INSURANCE
 9                                                       CO. LTD.
                                                         3516complaint.wpd
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Complaint for Damage to Cargo, etc.                                                   Page 5
